IN THE DISTRICT COURT OF APPEAL
TODD PAYNE,                              FIRST DISTRICT, STATE OF FLORIDA

      Petitioner,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
v.                                       DISPOSITION THEREOF IF FILED

STATE OF FLORIDA,                        CASE NO. 1D16-1749

     Respondent.
___________________________/

Opinion filed August 18, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Stacy A. Scott, Public Defender, and Susan A. Ward, Assistant Public Defender,
Gainesville, for Petitioner.

Pamela Jo Bondi, Attorney General, David Llanes and Donna A. Gerace, Assistant
Attorneys General, Tallahassee, for Respondent.


PER CURIAM.

      The petition seeking a belated appeal of the order of drug offender probation

rendered on July 29, 2015, in Levy County Circuit Court case number 38-2014-CF-

000550-A, is granted. Upon issuance of the mandate, a copy of this opinion shall be

furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If

petitioner qualifies for the appointment of counsel at public expense, the lower tribunal

is directed to appoint counsel to represent him in the belated appeal.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.